In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00397-CV

JUDY DE LA GARZA AND THOMAS M.              §   On Appeal from the 431st District
DE LA GARZA, Appellants                         Court

                                            §   of Denton County (14-04892-367)
V.
                                            §   June 9, 2022

U.S. BANK TRUST NATIONAL                    §   Memorandum Opinion by Justice
ASSOCIATION, AS TRUSTEE OF THE                  Wallach
CHALET SERIES IV TRUST, Appellee

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that appellants Judy De La Garza and Thomas M. De La

Garza shall pay all costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Mike Wallach__________________
                                           Justice Mike Wallach